DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2022.
It is noted that claim 19, as originally presented, was a claim which linked the inventions of Group I and II (see restriction requirement mailed 4/1/2022) because the invention recited in the original claim 19 was not independent or distinct from the invention of Group I. However, newly amended claim 19 is not linking because the claim now recites an invention which is independent or distinct from the elected invention of Group I, drawn to an IC structure. 
Specifically, Invention I and the newly amended claim 19 are related as a product made and a process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the device as claimed can be made by another and materially different method from that of newly amended claim 19 such as selectively depositing a polysilicon material, rather than “depositing a polysilicon material” and “patterning the polysilicon material,” as recited in newly amended claim 19. 
Further, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). 
In the instant case, at least (a) and (c) apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the III-N channel material” as to if it is attempting to refer to the III-N material, a portion of the III-V transistor, or another element not yet recited. It is additionally unclear because it lacks sufficient antecedent basis. 
Regarding claim 2, the limitation “in a single plane” is unclear as to if the polysilicon material is limited to disposition within “a single plane.” Specifically, the claim appears to require only a portion of the gate electrode be in the single plane, however appears to require the entire polysilicon material be in the single plane. It does not appear the material is disclosed a two-dimensional element, and therefore it is unclear how it can be “in a single plane.” 
Regarding claim 3, the limitation “an III-N channel material of the III-N transistor,” is unclear as to how it is related to the “III-N channel material recited in claim 1.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshimochi (US 2019/0267467; herein “Yoshimochi”).
Regarding claim 1, Yoshimochi discloses in Figs. 1-13 and related text integrated circuit (IC) structure, comprising:
a support structure (e.g. 11);
an III-N material (23, see [0055]) over the support structure;
an III-N transistor (33, see [0064]) over a first portion of the III-N material, the III-N transistor comprising a polarization material (27, see [0058]), wherein at least a portion of the polarization material forms a heterojunction with at least a portion of the III-N channel material (forms channel 29, see [0062]); and
a hard mask layer (e.g. 25, see [0063]) material in contact (e.g. thermal contact) with the polarization material;
an insulator layer (e.g. at least 85, see [0124]), where a first portion of the insulator layer is in contact (e.g. thermal contact) with the hard-mask material and the hard mask material is between the polarization material and the insulator layer; and
a polysilicon resistor (e.g. at least 151, including layer 162, see [0223]) over a second portion of the III-N material, where the polysilicon resistor includes a polysilicon material (e.g. 162) in contact (e.g. thermal contact) with a second portion of the insulator layer.
Regarding claim 2, Yoshimochi further discloses 
the III-N transistor includes a gate electrode (82/152, see [0117] and [0204]) comprising a gate electrode material, and
the polysilicon material (162) and at least a portion of the gate electrode material are in a single layer over the support structure (note that one can arbitrarily choose a plane which intersects each of 162 and 82/152 such that the claimed limitation is met). 
Regarding claim 3, Yoshimochi further discloses wherein a portion of the first portion of the III-N material (23) is an III-N channel material of the III-N transistor (see [0074 at least).
Regarding claim 4, Yoshimochi further discloses 
the insulator layer (85) has a thickness between 5 and 50 nanometers (20 nm, see [0126], which anticipates the claimed range).
Regarding claim 5, Yoshimochi further discloses 
wherein the insulator layer (85) interfaces the hard-mask material (25), and wherein:
the polysilicon material (162) interfaces the insulator layer (85) (“interfaces” interpreted as, e.g., “to join by means of an interface,” and therefore 85 and 25 are at least joined by at intervening interfaces), or
the polysilicon material includes at least one doped region, the doped region interfacing the insulator layer.
Regarding claim 6, Yoshimochi further discloses wherein:
the III-N transistor (33) further includes a gate electrode (82/152, see [0117] and [0204]), and
the gate electrode extends through the hard-mask material (25).
Regarding claim 8, Yoshimochi further discloses wherein a thickness of the polarization material (27) is between 1 and 50 nanometers (e.g. 2 nm, see [0058], which anticipates the claimed range).
Regarding claim 9, Yoshimochi further discloses wherein the III-N transistor is a metal-oxide- semiconductor transistor (see gate insulating layer 81, see [0117]), comprising a pair of S/D electrodes (51/52, see [0088]).
Regarding claim 10, Yoshimochi further discloses
the polysilicon resistor further includes a first electrode (e.g. 121, see [0169]), and a second electrode (e.g. 6, see [0039]), wherein the polysilicon material (162) is between the first electrode the second electrode,
the first electrode (121) of the polysilicon resistor is connected to a first S/D electrode (51, see [0088]) of the pair of S/D electrodes of the III-N transistor (33), and
the second electrode (6) of the polysilicon resistor is to be connected to a power supply during operation of the IC structure.
Note that is it is the Office’s position that the limitation of “the second electrode of the polysilicon resistor is to be connected to a power supply during operation of the IC structure” is directed to a method of using the device and that because the device of Yoshimochi has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Addtionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimochi.
Regarding claim 11, Yoshimochi further discloses wherein a thickness of the polysilicon material (e.g. 135 when the “polysilicon resistor” is interpreted to include 131 and 132 in addition to 151, see [0174] and [0182]) is between 20 and 200 nanometers (100 nm to 1000 nm, which overlaps the claimed range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having the range as claimed in order to achieve a desired electrical resistance and device size. 
Note that the range disclosed by Yoshimochi overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  It has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimochi in view of Sherrer (US 2004/0164423; herein “Sherrer”).
Regarding claim 12, Yoshimochi does not explicitly disclose wherein the polysilicon material includes at least one doped region having dopant concentration of at least about 1017 dopants per cubic centimeter.
In the same field of endeavor, Sherrer teaches a semiconductor device with a polysilicon material includes at least one doped region having dopant concentration of at least about 1017 dopants per cubic centimeter (see [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having the polysilicon material include at least one doped region having dopant concentration of at least about 1017 dopants per cubic centimeter, as taught by Sherrer, to allow for sufficient conductivity (see Sherrer [0028]).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimochi in view of Shimizu (US 9,203,460; herein “Shimizu”).
Regarding claim 13-14, Yoshimochi does not explicitly disclose 
wherein the IC structure is a part of a radio frequency (RF) transceiver;
wherein the IC structure is one or more of: 
a part of a switch included in the RF transceiver, 
a part of a power amplifier included in the RF transceiver, 
a part of a low-noise amplifier included in the RF transceiver, a part of a filter included in the RF transceiver, and 
a part of a duplexer included in the RF transceiver.
In the same field of endeavor, Shimizu teaches in Fig. 1-2 and related text wherein the IC structure is a part of a radio frequency (RF) transceiver (1, see col. 2 line 30; );
wherein the IC structure is one or more of: 
a part of a switch included in the RF transceiver, 
a part of a power amplifier included in the RF transceiver (e.g. 11, see col. 2 line 30-31; see also claims 1 and 6), 
a part of a low-noise amplifier included in the RF transceiver, 
a part of a filter included in the RF transceiver, and 
a part of a duplexer included in the RF transceiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having wherein the IC structure is a part of a radio frequency (RF) transceiver; wherein the IC structure is one or more of: a part of a switch included in the RF transceiver, a part of a power amplifier included in the RF transceiver, a part of a low-noise amplifier included in the RF transceiver, a part of a filter included in the RF transceiver, and a part of a duplexer included in the RF transceiver, as taught by Shimizu, in order to provide a RF transmitter with high reliability and efficiency (see Shimizu col. 9 lines 38-390).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimochi in view of Beam, III et al. (US 2015/0200287; herein “Beam”).
Regarding claim 17-18, Yoshimochi discloses in Figs. 1-13 and related text an integrated circuit (IC) package, comprising: 
an IC die, including: 
a support structure (e.g. 11), 
an III-N material (23, see [0055]), 
a transistor comprising a source electrode (e.g. 121, see [0169]), a drain electrode (e.g. 122, see [0169]), and a gate electrode (e.g. 82/152, see [0117] and [0204]) over the III-N semiconductor material, and 
a resistor structure (e.g. at least 151, including layer 162, see [0223]) comprising a polysilicon material (e.g. 162, see [0223]) and an electrode (6), 
where the electrode of the resistor structure is electrically coupled to the source electrode or the drain electrode (e.g. 6 is electrically coupled to 121 via 151 at least), and wherein the polysilicon resistor material (162 of 151) of the resistor is absent in portions of the IC die over the source electrode, the drain electrode, and the gate electrode (see Fig. 13; note that that each of 121, 122, and 82 have portions which are not covered by 151, i.e. 151 is “absent in portions…over” each).
Yoshimochi does not explicitly disclose 
a further IC component, coupled to the IC die;
wherein the further IC component includes one of a package substrate, an interposer, or a further IC die.
In the same field of endeavor, Beam teaches in Fig. 7 and related text a radio frequency (RF) system comprising
a further IC component, coupled to the IC die (e.g. 716/724/728/708);
wherein the further IC component includes one of a package substrate, an interposer, or a further IC die.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having a further IC component, coupled to the IC die; wherein the further IC component includes one of a package substrate, an interposer, or a further IC die, as taught by Beam, in order to provide a RF transmitter system for applications in, e.g. terrestrial or satellite communications (see [0063]).

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Applicant argues (page 9) that the prior art does not teach or suggest the claimed invention of claim 1 because hard mask layer 25 of Yoshimochi “is not in contact with the insulator layer which is then in contact with the polysilicon material.” 
In response, the examiner disagrees. Specifically, the Examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitation “contact” has been given its broadest reasonable interpretation and does not require direct physical contact. Accordingly, the elements of Yoshimochi are in contact in that they are in, e.g., thermal contact. 
Applicant argues (page 9-10) that the prior art does not teach or suggest the claimed invention of claim 17 because the polysilicon layer 162 extends continuously over the source electrode, drain electrode, and gate electrode.
In response, the examiner disagrees. As shown in Fig. 13 151, which comprises polysilicon layer 162, does not extend over the entirety of the source electrode, drain electrode, or gate electrode, and thus there are portions over each wherein layer 162 is absent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/12/2022